IN THE SUPREME COURT OF TEXAS

                                 No. 04-0899

   NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., AIG TECHNICAL
 SERVICES, INC., AMERICAN HOME ASSURANCE COMPANY, AND THE INSURANCE COMPANY
                        OF THE STATE OF PENNSYLVANIA
                                     v.
  ULTRAMAR, INC., DIAMOND SHAMROCK REFINING AND MARKETING COMPANY, ULTRAMAR
                     ENERGY, INC., AND ULTRAMAR LIMITED

                           On Petition for Review

ORDERED:

       1.     Petitioners'  emergency  motion  for  stay  of  trial  pending
resolution of interlocutory appeal, filed July 25, 2005, is granted.

            Done at the City of Austin, this August 17, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk